EXHIBIT 99.1 THE MORTGAGE POOL The following information sets forth in tabular format certain information, as of the Cut-off Date, about the Mortgage Loans included in the Mortgage Pool in respect of Loan Group 1, Loan Group 2 and the Mortgage Pool as a whole.Other than with respect to rates of interest, percentages are approximate.In addition, the percentages in the column entitled “Percent of Aggregate Principal Balance Outstanding” are stated by that portion of the Cut-off Date Pool Principal Balance representing Loan Group 1, Loan Group 2 or the Mortgage Pool as a whole.The sum of the columns below may not equal the total indicated due to rounding.In addition, each weighted average Credit Bureau Risk Score set forth below has been calculated without regard to any Mortgage Loan for which the Credit Bureau Risk Score is unknown. GROUP 1 MORTGAGE LOANS Mortgage Loan Programs for the Group 1 Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 30-Year 6-month LIBOR 19 4,468,058 0.97 235,161 8.460 359.56 552 76.7 2/28 6-month LIBOR 908 150,661,943 32.78 165,927 8.926 359.49 582 78.1 2/38 6-month LIBOR 430 90,403,271 19.67 210,240 8.380 479.67 576 76.3 2/28 6-month LIBOR – 60-month Interest Only 58 15,195,750 3.31 261,996 7.650 359.28 655 80.2 2/28 6-month LIBOR - 40/30-Year Balloon 79 16,839,528 3.66 213,159 8.210 358.70 572 71.4 3/27 6-month LIBOR 43 7,732,922 1.68 179,835 8.253 359.07 591 75.9 3/37 6-month LIBOR 18 3,698,147 0.80 205,453 8.290 479.74 578 80.4 3/27 6-month LIBOR – 60-month Interest Only 3 744,000 0.16 248,000 7.877 359.05 681 87.3 3/27 6-month LIBOR -40/30-Year Balloon 15 2,692,781 0.59 179,519 8.279 358.50 552 71.4 5/25 6-month LIBOR 22 4,328,103 0.94 196,732 8.430 359.18 581 70.7 5/35 6-month LIBOR 15 3,614,804 0.79 240,987 7.583 479.59 609 73.1 5/25 6-month LIBOR – 120-month Interest Only 3 1,015,500 0.22 338,500 6.970 360.00 670 78.8 5/25 6-month LIBOR – 40/30-Year Balloon 2 482,089 0.10 241,045 7.482 359.00 589 85.4 10-Year Fixed 3 215,500 0.05 71,833 10.861 120.00 545 68.6 15-Year Fixed 38 4,646,554 1.01 122,278 8.420 179.60 594 69.7 15-Year Fixed - Credit Comeback 1 123,250 0.03 123,250 10.250 180.00 563 85.0 20-Year Fixed 14 1,478,601 0.32 105,614 8.513 239.71 583 76.0 25-Year Fixed 3 420,499 0.09 140,166 8.225 300.00 599 67.2 30-Year Fixed 763 113,385,855 24.67 148,605 8.830 359.10 589 75.6 30-Year Fixed - Credit Comeback 24 3,103,594 0.68 129,316 9.503 358.96 564 77.2 40-Year Fixed 136 24,089,889 5.24 177,132 8.929 479.66 586 79.6 40-Year Fixed - Credit Comeback 4 442,897 0.10 110,724 10.466 479.39 545 83.5 30-Year Fixed – 60-month Interest Only 10 2,688,891 0.58 268,889 7.687 359.81 651 74.5 40/30-Year Fixed Balloon 36 7,205,289 1.57 200,147 8.881 358.89 575 73.8 Total 2,647 459,677,715 100.00 1 Original Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) ARM 360 1,152 204,160,673 44.41 177,223 8.700 359.37 586 77.4 ARM 480 463 97,716,222 21.26 211,050 8.347 479.67 578 76.4 Fixed 120 3 215,500 0.05 71,833 10.861 120.00 545 68.6 Fixed 180 39 4,769,804 1.04 122,303 8.468 179.61 593 70.1 Fixed 240 14 1,478,601 0.32 105,614 8.513 239.71 583 76.0 Fixed 300 3 420,499 0.09 140,166 8.225 300.00 599 67.2 Fixed 360 833 126,383,629 27.49 151,721 8.825 359.10 589 75.5 Fixed 480 140 24,532,786 5.34 175,234 8.957 479.66 585 79.7 Total 2,647 459,677,715 100.00 Mortgage Loan Principal Balances for the Group 1 Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 25,000.01 – 50,000.00 29 1,395,918 0.30 48,135 10.067 341.99 579 59.0 50,000.01 – 75,000.00 230 14,680,047 3.19 63,826 10.257 355.09 579 74.3 75,000.01 – 100,000.00 309 27,419,984 5.97 88,738 9.386 372.23 575 74.1 100,000.01 – 150,000.00 721 89,484,485 19.47 124,112 9.193 380.15 577 77.9 150,000.01 – 200,000.00 534 93,191,017 20.27 174,515 8.578 387.31 586 76.5 200,000.01 – 250,000.00 320 71,487,623 15.55 223,399 8.496 394.02 584 77.1 250,000.01 – 300,000.00 214 58,675,639 12.76 274,185 8.227 396.94 586 76.4 300,000.01 – 350,000.00 146 47,289,045 10.29 323,898 8.274 398.00 591 76.2 350,000.01 – 400,000.00 104 38,966,603 8.48 374,679 8.254 404.26 594 77.9 400,000.01 – 450,000.00 32 13,189,937 2.87 412,186 8.060 389.50 602 78.0 450,000.01 – 500,000.00 7 3,375,150 0.73 482,164 8.080 411.97 618 73.9 500,000.01 – 550,000.00 1 522,266 0.11 522,266 9.950 359.00 645 95.0 Total 2,647 459,677,715 100.00 2 State Distribution of the Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Alabama 29 3,327,845 0.72 114,753 9.338 382.03 590 81.1 Alaska 16 3,637,458 0.79 227,341 8.756 397.68 585 81.8 Arizona 104 17,832,480 3.88 171,466 8.571 399.42 592 76.8 Arkansas 29 3,445,165 0.75 118,799 9.390 364.44 599 83.9 California 257 69,511,714 15.12 270,474 7.861 402.71 594 71.3 Colorado 31 5,806,327 1.26 187,301 8.852 396.55 575 80.3 Connecticut 39 7,294,493 1.59 187,038 8.936 393.99 580 77.8 Delaware 9 2,009,267 0.44 223,252 8.164 377.92 588 77.8 District of Columbia 11 3,196,749 0.70 290,614 8.830 433.34 584 67.1 Florida 281 48,023,588 10.45 170,902 8.547 395.91 581 76.1 Georgia 137 18,589,255 4.04 135,688 9.487 369.03 586 83.5 Hawaii 8 2,743,403 0.60 342,925 8.249 428.20 606 74.3 Idaho 31 4,667,255 1.02 150,557 8.713 387.19 589 78.2 Illinois 109 19,017,237 4.14 174,470 9.002 381.64 587 78.6 Indiana 33 3,973,547 0.86 120,411 9.447 380.82 569 79.0 Iowa 14 1,260,828 0.27 90,059 9.802 410.71 581 83.8 Kansas 14 1,917,587 0.42 136,970 9.915 363.10 593 85.9 Kentucky 18 1,868,261 0.41 103,792 9.196 365.53 582 81.7 Louisiana 26 3,726,168 0.81 143,314 8.866 354.11 598 80.8 Maine 10 2,113,129 0.46 211,313 9.475 379.36 577 84.2 Maryland 111 21,266,629 4.63 191,591 8.923 393.82 574 75.5 Massachusetts 57 12,008,826 2.61 210,681 8.283 402.95 581 71.8 Michigan 59 6,608,467 1.44 112,008 9.631 371.02 585 81.1 Minnesota 38 7,188,208 1.56 189,163 8.638 369.83 590 80.1 Mississippi 21 2,172,931 0.47 103,473 9.198 359.90 591 84.3 Missouri 59 6,792,324 1.48 115,124 9.569 375.60 576 84.4 Montana 9 1,808,464 0.39 200,940 8.632 400.38 577 75.3 Nebraska 6 687,800 0.15 114,633 10.244 360.00 616 88.6 Nevada 43 10,605,337 2.31 246,636 7.985 395.40 583 79.2 New Hampshire 17 3,291,611 0.72 193,624 8.088 402.77 581 76.0 New Jersey 90 20,783,432 4.52 230,927 8.588 390.00 583 74.0 New Mexico 32 4,531,185 0.99 141,600 8.761 401.52 591 78.4 New York 104 23,887,346 5.20 229,686 8.404 387.95 575 72.5 North Carolina 65 9,571,179 2.08 147,249 9.695 377.44 588 79.1 North Dakota 2 338,874 0.07 169,437 9.071 479.60 569 81.7 Ohio 30 3,435,395 0.75 114,513 9.784 368.55 590 80.9 Oklahoma 21 2,278,933 0.50 108,521 9.337 365.68 577 80.1 Oregon 32 5,807,068 1.26 181,471 7.957 399.52 595 72.7 Pennsylvania 98 11,818,407 2.57 120,596 9.340 378.62 585 78.7 Rhode Island 11 2,019,199 0.44 183,564 7.906 385.29 556 69.5 South Carolina 37 4,686,605 1.02 126,665 9.446 380.96 575 78.6 South Dakota 3 419,680 0.09 139,893 9.066 416.09 590 81.3 Tennessee 52 6,506,161 1.42 125,118 9.119 365.25 601 81.9 Texas 241 27,956,450 6.08 116,002 9.059 352.75 586 78.8 Utah 31 6,499,687 1.41 209,667 8.580 372.73 587 76.9 Vermont 8 1,097,064 0.24 137,133 8.313 391.54 575 72.3 Virginia 60 10,869,176 2.36 181,153 8.510 400.31 586 76.5 Washington 69 15,899,844 3.46 230,433 8.119 415.54 581 77.4 West Virginia 12 1,468,111 0.32 122,343 8.838 386.74 589 84.0 Wisconsin 20 2,923,338 0.64 146,167 9.878 393.52 581 85.8 Wyoming 3 488,229 0.11 162,743 9.038 383.43 588 89.1 Total 2,647 459,677,715 100.00 3 Loan-to-Value Ratios for the Group 1 Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 176 24,285,052 5.28 137,983 8.024 378.08 572 41.0 50.01 – 55.00 62 11,001,659 2.39 177,446 8.028 373.08 585 52.7 55.01 – 60.00 93 17,814,141 3.88 191,550 7.876 393.80 579 57.7 60.01 – 65.00 155 29,816,118 6.49 192,362 8.089 389.01 583 63.0 65.01 – 70.00 253 46,388,134 10.09 183,352 8.318 386.50 576 68.6 70.01 – 75.00 310 55,052,572 11.98 177,589 8.517 395.07 574 73.9 75.01 – 80.00 580 96,321,095 20.95 166,071 8.785 386.46 581 79.2 80.01 – 85.00 349 62,986,388 13.70 180,477 8.963 394.37 583 84.3 85.01 – 90.00 470 81,856,629 17.81 174,163 9.047 391.77 598 89.6 90.01 – 95.00 160 28,607,291 6.22 178,796 9.118 385.05 615 94.6 95.01 – 100.00 39 5,548,636 1.21 142,273 9.790 365.74 633 99.4 Total 2,647 459,677,715 100.00 Combined Loan-to-Value Ratios(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 174 23,937,771 5.21 137,573 8.045 378.37 571 40.9 50.01 – 55.00 63 11,296,124 2.46 179,304 7.988 372.69 587 52.6 55.01 – 60.00 91 17,431,354 3.79 191,553 7.868 394.56 579 57.7 60.01 – 65.00 156 30,045,905 6.54 192,602 8.084 388.78 583 63.0 65.01 – 70.00 253 46,126,134 10.03 182,317 8.335 386.65 575 68.5 70.01 – 75.00 304 54,009,545 11.75 177,663 8.517 395.53 573 73.9 75.01 – 80.00 554 91,772,249 19.96 165,654 8.818 387.11 578 79.2 80.01 – 85.00 347 62,770,388 13.66 180,894 8.958 394.30 583 84.3 85.01 – 90.00 475 82,562,671 17.96 173,816 9.045 391.63 598 89.5 90.01 – 95.00 162 29,181,641 6.35 180,134 9.128 385.43 614 94.2 95.01 – 100.00 68 10,543,933 2.29 155,058 8.891 367.41 638 89.6 Total 2,647 459,677,715 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” under “The Mortgage Pool—Loan-to-Value Ratio” in the Prospectus Supplement. 4 Current Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 5.001 – 5.500 4 798,244 0.17 199,561 5.456 453.81 589 73.2 5.501 – 6.000 13 2,896,943 0.63 222,842 5.885 416.19 597 68.3 6.001 – 6.500 58 13,084,646 2.85 225,597 6.405 384.90 624 65.5 6.501 – 7.000 155 34,895,152 7.59 225,130 6.860 390.35 615 69.6 7.001 – 7.500 236 50,336,012 10.95 213,288 7.341 394.04 605 73.2 7.501 – 8.000 365 75,056,624 16.33 205,635 7.821 391.34 590 74.8 8.001 – 8.500 298 56,590,537 12.31 189,901 8.328 391.98 585 75.8 8.501 – 9.000 370 64,094,189 13.94 173,228 8.825 389.55 584 78.1 9.001 – 9.500 247 39,548,828 8.60 160,117 9.299 387.90 577 80.4 9.501 – 10.000 339 51,012,197 11.10 150,478 9.823 388.80 570 81.0 10.001 – 10.500 172 24,121,374 5.25 140,241 10.310 382.62 568 81.8 10.501 – 11.000 172 22,616,753 4.92 131,493 10.795 374.48 561 82.0 11.001 – 11.500 102 11,218,914 2.44 109,989 11.329 378.90 553 80.2 11.501 – 12.000 97 11,131,006 2.42 114,753 11.766 375.54 552 80.7 12.001 – 12.500 14 1,964,940 0.43 140,353 12.189 385.50 572 87.7 12.501 – 13.000 3 177,055 0.04 59,018 12.573 360.00 625 90.1 13.001 – 13.500 1 77,600 0.02 77,600 13.400 360.00 554 80.0 Greater than 14.000 1 56,700 0.01 56,700 14.375 360.00 567 90.0 Total 2,647 459,677,715 100.00 Types of Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Single Family Residence 2,179 366,351,365 79.70 168,128 8.680 388.76 584 76.6 Planned Unit Development 299 58,421,445 12.71 195,389 8.646 386.19 587 79.3 Two Family Home 62 14,732,624 3.20 237,623 8.352 391.51 597 72.4 Low-Rise Condominium 84 14,052,748 3.06 167,295 8.889 399.33 589 75.8 Three Family Home 16 4,350,220 0.95 271,889 8.345 388.68 607 66.8 High-Rise Condominium 5 1,077,312 0.23 215,462 9.829 371.25 632 90.7 Four Family Home 2 692,000 0.15 346,000 8.389 434.91 606 64.9 Total 2,647 459,677,715 100.00 Loan Purposes for the Group 1 Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Refinance – Cash Out 2,202 394,386,261 85.80 179,104 8.630 389.90 582 75.7 Refinance – Rate/Term 233 38,519,629 8.38 165,320 8.415 381.62 599 79.0 Purchase 212 26,771,824 5.82 126,282 9.637 384.14 607 87.6 Total 2,647 459,677,715 100.00 5 Occupancy Types for the Group 1 Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Owner Occupied 2,546 444,656,924 96.73 174,649 8.657 388.89 584 76.7 Investment Property 86 12,943,564 2.82 150,507 9.196 384.04 627 80.1 Second Home 15 2,077,226 0.45 138,482 8.280 415.79 585 65.1 Total 2,647 459,677,715 100.00 (1) Based on representations by the borrowers at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1 – 120 3 215,500 0.05 71,833 10.861 120.00 545 68.6 121 – 180 39 4,769,804 1.04 122,303 8.468 179.61 593 70.1 181 – 300 17 1,899,100 0.41 111,712 8.449 253.06 586 74.0 301 – 360 1,985 330,544,302 71.91 166,521 8.748 359.27 587 76.7 Greater than 360 603 122,249,008 26.59 202,735 8.470 479.67 579 77.0 Total 2,647 459,677,715 100.00 Loan Documentation Types for the Group 1 Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Full Documentation 2,069 339,149,971 73.78 163,920 8.593 388.39 580 78.0 Stated Income 578 120,527,744 26.22 208,526 8.891 390.24 600 73.1 Total 2,647 459,677,715 100.00 6 Credit Bureau Risk Scores(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 801 – 820 1 134,886 0.03 134,886 6.855 359.00 806 90.0 761 – 780 1 197,200 0.04 197,200 6.625 360.00 766 85.0 741 – 760 4 731,509 0.16 182,877 7.981 358.52 753 90.8 721 – 740 6 923,614 0.20 153,936 7.739 359.35 728 67.2 701 – 720 13 2,435,697 0.53 187,361 7.681 344.00 706 71.6 681 – 700 28 5,911,955 1.29 211,141 7.819 375.25 689 80.1 661 – 680 85 16,337,245 3.55 192,203 7.786 381.30 669 79.4 641 – 660 201 38,758,442 8.43 192,828 8.069 380.04 649 80.0 621 – 640 241 46,263,277 10.06 191,964 8.194 385.77 631 79.1 601 – 620 329 57,569,188 12.52 174,982 8.486 387.00 611 79.7 581 – 600 381 65,682,507 14.29 172,395 8.630 390.01 590 77.6 561 – 580 405 70,724,144 15.39 174,628 8.668 396.97 571 76.6 541 – 560 382 62,010,233 13.49 162,330 9.010 391.19 551 74.7 521 – 540 340 55,330,626 12.04 162,737 9.257 394.23 531 73.5 501 – 520 222 35,444,729 7.71 159,661 9.492 384.76 511 71.2 500 or Less 8 1,222,461 0.27 152,808 8.847 407.89 500 66.1 Total 2,647 459,677,715 100.00 (1) The Credit Bureau Risk Scores referenced in this table with respect to substantially all of the Group 1 Mortgage Loans were obtained by the respective originators from one or more credit reporting agencies, and were determined at the time of origination. Credit Grade Categories for the Group 1 Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) A 1,928 336,402,892 73.18 174,483 8.584 387.09 594 78.9 A- 210 38,201,369 8.31 181,911 8.653 396.40 566 73.5 B 309 52,950,157 11.52 171,360 8.845 392.85 564 71.7 C 173 28,269,788 6.15 163,409 9.297 392.38 555 66.7 C- 19 2,619,725 0.57 137,880 9.894 374.46 556 63.0 D 8 1,233,784 0.27 154,223 8.588 420.49 535 54.0 Total 2,647 459,677,715 100.00 7 Prepayment Penalty Periods for the Group 1 Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 1,015 159,837,049 34.77 157,475 9.088 381.33 583 77.2 12 117 28,022,170 6.10 239,506 8.355 394.84 586 74.9 24 1,081 198,949,682 43.28 184,042 8.477 398.68 583 77.1 36 434 72,868,814 15.85 167,900 8.406 376.34 595 75.3 Total 2,647 459,677,715 100.00 Months to Next Adjustment Date for the Group 1 Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0
